                                                                                               NORTH CAROLINA WESTERN
                                                                                                        MEMORANDUM
                          Date: November 28, 2018

                             To: The Honorable Robert J. Conrad, Jr.
                                 U.S. District Court Judge

                          From: William Sinclair
                                Sr. U.S. Probation Officer

                       Subject: International Travel Request for Jaime Sanchez
                                Case Number DNCW308CR000137-001


Mr. Sanchez has requested travel to Guadalajara Jalisco, Mexico to visit his mother between the dates of December 6,
2018 and December 13, 2018. The defendant advised that he will be staying at his mother’s residence located at 20
Filiberto Rubalcaba Sanchez, Ixtlahuacan del Rio Jalisco in the suburban area of Guadalajara Jalisco, Mexico. On
September 25, 2018, this U.S. Probation Officer contacted Assistant U.S. Attorney William Miller to staff the defendant’s
request for international travel. AUSA Miller was not opposed to the defendant’s request and neither is this officer.

I declare under penalty of perjury that the foregoing is true and correct.

                                                                             Respectfully submitted,

                                                                             By     s/ Will Sinclair
                                                                                    Will Sinclair
                                                                                    U.S. Probation Officer
                                                                                    200 South College St
                                                                                    Charlotte, NC 28202
                                                                                    704-350-7672
                                                                                    Date: November 27, 2018
Approved by:     s/ Glynis Eaton
                 Glynis Eaton
                 Supervising U.S. Probation Officer
                 704-350-7637




THE COURT ORDERS:
x   Request for travel approved.
                                                               Date:


                                   Signed: November 28, 2018
